MCMILLIAN, Judge.
In Petrakopoulos v. Vranas, 325 Ga. App. 332 (750 SE2d 779) (2013), we reversed the trial court’s order appointing a special master and granting preliminary and injunctive relief, and we affirmed in part and reversed in part the trial court’s order denying the motion for summary judgment filed by George A. Petrakopoulos, Sam Mellas, and Alpha Soda Company (“Alpha Soda”). In Petrakopoulos v. Vra-nas, 296 Ga. 48 (764 SE2d 858) (2014), the Supreme Court of Georgia vacated the portion of our opinion addressing Gus Vranas’s purported claim for unjust enrichment because Vranas contended, for the first time, in the appeal before the Supreme Court that “he never raised an unjust enrichment claim against Alpha Soda and that no such claim exists,” id., although he never informed this Court that he did not *533intend to raise such a claim. Id. at n.l. We therefore vacate Division 3 (c) of our earlier opinion and adopt the opinion of the Supreme Court as our own.
Decided January 15, 2015.
Eric T. Johnson, James C. Watkins, Shingler Lewis, George P. Shingler, for appellants.
Kennon Peebles, Jr., Leon Van Gelderen, for appellee.

Judgment affirmed in part and vacated in part.


Andrews, P. J., and Dillard, J., concur.